              Case 2:13-cr-00010-TLN Document 196 Filed 01/27/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:13-CR-00010-TLN
11
                                   Plaintiff,             ORDER SEALING DOCUMENTS
12
                             v.
13
     JUSTIN CANNON,
14
                                  Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representations contained in the Government’s
18 Request to Seal, IT IS HEREBY ORDERED that the Government’s 8-page Exhibit 1 to the United

19 States’ Dispositional Memorandum, pertaining to Defendant Justin Cannon, and Government’s Request

20 to Seal shall be SEALED until further order of this Court.

21          It is further ordered that access to the sealed documents shall be limited to the Government and
22 counsel for Defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the Government’s request, sealing the Government’s exhibit serves a compelling interest. The Court

26 further finds that, in the absence of closure, the compelling interests identified by the Government would
27 be harmed. In light of the public filing of the notice of request to seal, the Court further finds that there

28 are no additional alternatives to sealing the Government’s exhibit that would adequately protect the

                                                          1
30
             Case 2:13-cr-00010-TLN Document 196 Filed 01/27/21 Page 2 of 2

 1 compelling interests identified by the Government.

 2 DATED: January 26, 2021

 3

 4

 5                                                          Troy L. Nunley
 6                                                          United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
